[Cite as Wallace v. Wallace, 2016-Ohio-630.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                 )

RONALD WALLACE                                       C.A. No.      15CA010736

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
KAREN WALLACE                                        COURT OF COMMON PLEAS
                                                     COUNTY OF LORAIN, OHIO
        Appellee                                     CASE No.   14DR078069

                                 DECISION AND JOURNAL ENTRY

Dated: February 22, 2016



        HENSAL, Judge.

        {¶1}    Ronald Wallace has attempted to appeal a judgment entry decree of divorce of the

Lorain County Court of Common Pleas, Domestic Relations Division.             For the following

reasons, we dismiss the appeal.

                                                I.

        {¶2}    Ronald and Karen Wallace married in 2009, but soon after began living apart

from each other. In 2014, Husband filed for divorce. At trial, the parties disagreed about a line

of credit which Husband obtained on a house that Wife owned before the marriage. Wife

eventually sold the house to avoid foreclosure. The trial court granted the parties a divorce on

the ground of incompatibility and ordered Husband to pay Wife $28,864 to equalize the property

distribution. Husband has appealed, assigning four errors.
                                                  2


                                          JURISDICTION

       {¶3}    As a preliminary matter, we must determine whether we have jurisdiction over

this appeal. Revised Code Section 3105.171(B) provides in part that, “[i]n divorce proceedings,

the court shall * * * determine what constitutes marital property and what constitutes separate

property. In either case, upon making such a determination, the court shall divide the marital and

separate property equitably between the spouses, in accordance with this section.” Civil Rule

75(F)(1), meanwhile, provides that “[f]or purposes of Civ.R. 54(B), the court shall not enter final

judgment as to a claim for divorce * * * unless * * * [t]he judgment also divides the property of

the parties * * *.” The Court has held that a divorce decree that leaves issues unresolved is not a

final order. Baker v. Baker, 9th Dist. Lorain No. 09CA009603, 2009-Ohio-6906, ¶ 6. In

particular, the trial court must dispose of “all property” of the parties. Salmon v. Salmon, 9th

Dist. Summit No. 23998, 2008-Ohio-2313, ¶ 6.

       {¶4}    On cross-examination, Husband testified that he owned a lot in Indiana at the time

of the marriage. He said that he still owns the lot, but claimed that it has a mortgage on it that is

approximately equal to its value. Wife did not dispute the existence of Husband’s property in

Indiana. The trial court, however, did not acknowledge the property in its decree, let alone

determine whether it is marital or separate property and award it to one of the parties. Husband

also notes that Wife’s paystub indicates that she has made contributions to a retirement plan,

which the trial court did not address in its decree.

       {¶5}    In Baker, this Court determined that a decree that failed to make a distributive

award of the parties’ tractor, boat, and trailer did not comport with Rule 75(F). Baker at ¶ 7-8.

We, therefore, dismissed the appeal. Id. at ¶ 8. In Salmon, we dismissed the appeal because the

trial court did not dispose of part of a survivorship pension benefit. Salmon at ¶ 6-7. In
                                                 3


Wohleber v. Wohleber, 9th Dist. Lorain No. 06CA009018, 2007-Ohio-3964, we dismissed an

appeal from a judgment entry that did not account for the parties’ joint checking account

“[n]otwithstanding the detailed findings and orders set out in the 23-page judgment entry of

divorce[.]” Id. at ¶ 8, 10.

        {¶6}    In light of this Court’s precedent, we conclude that the decree does not comport

with Civil Rule 75(F)(1) because it does not divide all of the parties’ property. It, therefore, is

not final and appealable, and this appeal must be dismissed for lack of jurisdiction.

                                                III.

        {¶7}    This Court lacks jurisdiction over the appeal.        Accordingly, the appeal is

dismissed.

                                                                                 Appeal dismissed.




        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

        Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                           4


CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

LESLIE A. GENTILE, Attorney at Law, for Appellant.

JOHN S. HAYNES, Attorney at Law, for Appellee.